CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-1A of our report dated February 7, 2012, relating to the financial statements and financial highlights and to the investment portfolios appearing in Item 6 of the Form N-CSR filing of American Funds Insurance Series, which appear in such Registration Statement.We also consent to the references to us under the headings "Financial highlights", "Independent registered public accounting firm", and "Prospectuses, reports to shareholders and proxy statements" in such Registration Statement. PricewaterhouseCoopers LLP Los Angeles, California April 27, 2012
